Citation Nr: 0607461	
Decision Date: 03/15/06    Archive Date: 03/29/06

DOCKET NO.  05-36 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for cold injury 
residuals, upper extremities.

3.  Entitlement to service connection for cold injury 
residuals, lower extremities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Carla J. Palmer, Associate Counsel


INTRODUCTION

The veteran had active service from April 1949 to April 1950 
and from October 1950 to April 1952.  

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, that denied the benefits sought on 
appeal. 

The Board observes that the RO granted the veteran's claim 
for bilateral hearing loss and assigned a noncompensable 
disability rating in the December 2004 rating decision.  The 
veteran, however, only expressed disagreement with the 
denials of his service connection claims for tinnitus and 
residuals of cold injury for his hands and feet in his March 
2005 notice of disagreement (NOD).  As the issue of bilateral 
hearing loss has neither been procedurally prepared nor 
certified for appellate review, it is outside the scope of 
this appeal.  Godfrey v. Brown, 7 Vet. App. 398, 410 (1995).

Based on a February 2006 motion, this appeal has been 
advanced on the docket because of the veteran's advanced age.  
38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 20.900(c) 
(2005).  


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained. 

2.  The competent medical evidence of record does not show a 
causal link between the veteran's currently diagnosed 
tinnitus and his active military service.

3.  The competent medical evidence does not show a causal 
link between the veteran's current hand disorder and his 
active military service nor does it show that arthritis of 
the hands manifested in service or within a year following 
discharge from active duty.  

4.  The competent medical evidence does not show a causal 
link between the veteran's current foot disorder and his 
active military service nor does it show that arthritis of 
the feet manifested in service or within a year following 
discharge from active duty.  


CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2005).    

2.  Cold injury residuals, upper extremities, were not 
incurred in or aggravated by active service; nor may 
arthritis be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2005).    

3.  Cold injury residuals, upper extremities, were not 
incurred in or aggravated by active service; nor may 
arthritis be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2005).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005) (deciding 
that a complying notice need not necessarily use the exact 
language of the regulation so long as that notice properly 
conveys to a claimant the essence of the regulation).

The Board finds that VA has fulfilled its duty to notify.  In 
correspondence dated in May 2004, the RO apprised the veteran 
of the information and evidence necessary to substantiate his 
claim, which information and evidence that he was to provide, 
and which information and evidence that VA will attempt to 
obtain on his behalf.  Quartuccio, 16 Vet. App. at 187.  The 
May 2004 VCAA notice advised the veteran of what the evidence 
must show to establish entitlement to service connected 
compensation benefits.  In addition, the RO specifically 
asked the veteran to send any evidence in his possession that 
pertains to his claim.  38 C.F.R. § 3.159 (b)(1) (2005).  

Furthermore, the RO provided the veteran with a copy of the 
December 2004 rating decision, and the October 2005 Statement 
of the Case (SOC), which included a discussion of the facts 
of the claim, notification of the basis of the decision, and 
a summary of the evidence considered to reach the decision.  
The October 2005 SOC provided the veteran with notice of all 
the laws and regulations pertinent to his claim.  Therefore, 
the Board concludes that the requirements of the notice 
provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. 
App. at 187.  

To fulfill its statutory duty to assist, the RO afforded the 
veteran an audiological examination and a cold injury 
protocol examination in November 2004.  The RO also obtained 
the veteran's private medical records from Dr. F.C. and Dr. 
J.T. dated from 1996 to 2004 and associated them with the 
claims file.  In addition, the RO requested and obtained the 
veteran's service personnel records in order to assist in 
developing his cold injury claims.  Furthermore, the record 
reflects that the RO verified the veteran's period of active 
service and obtained the veteran's service medical records.  

The veteran has not made the RO or the Board aware of any 
other evidence relevant to his appeal that needs to be 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claim.  Accordingly, the Board will 
proceed with appellate review.  


II.	Legal Criteria

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2005).  As a general matter, service connection for a 
disability on the basis of the merits of such claim requires 
(1) the existence of a current disability; (2) the existence 
of the disease or injury in service, and; (3) a relationship 
or nexus between the current disability and any injury or 
disease during service.  Cuevas v. Principi, 3 Vet. App. 542 
(1992).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2005).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2005).  Where a veteran served continuously for 
ninety (90) days or more during a period of war, or during 
peacetime service after December 31, 1946, and arthritis 
becomes manifest to a degree of 10 percent or more within one 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2005).  This presumption is 
rebuttable by affirmative evidence to the contrary.  Id.    

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  Grottveit v. Brown, 
5 Vet. App. 91 (1993).  This burden typically cannot be met 
by lay testimony because lay persons are not competent to 
offer medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  However, lay persons can provide an eye-
witness account of a veteran's visible symptoms.  See, e.g., 
Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991) (competent 
lay evidence concerning manifestations of a disease may form 
the basis for an award of service connection where a claimant 
develops a chronic disease within a presumptive period but 
has no in-service diagnosis of such disease).  


III.	Facts and Analysis

38 U.S.C. § 7104 indicates that Board decisions must be based 
on the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the CAVC 
held, in pertinent part, that the law requires only that the 
Board address its reasons for rejecting evidence favorable to 
the claimant.  The Federal Circuit has also held that the 
Board must review the entire record, but does not have to 
discuss each piece of evidence.  Gonzales v. West, 218 F. 3d. 
1378, 1380-81 (Fed. Cir. 2000). 

Service Connection for Tinnitus

The veteran contends that his bilateral tinnitus was caused 
by acoustic trauma (i.e., combat noise) sustained while 
serving as a mortar man in the Korean War.    
 
The Board notes that the medical evidence of record shows 
that the veteran currently has tinnitus.  The veteran 
reported that he has constant ringing in both ears at the 
November 2004 VA audiological examination as well as in his 
April 2004 claim.  Harvey v. Brown, 6 Vet. App. 390, 393-94 
(1994) (explaining that a layperson may testify as to the 
physical manifestations of a disease or injury.)  The 
November 2004 examination report further reflects that the VA 
audiologist found the veteran's description of such symptoms 
credible.  Thus, the Board finds that a current disability 
manifested by bilateral tinnitus is shown by the evidence.  
38 C.F.R. § 3.303 (2005).
 
The medical evidence of record, however, does not show a 
relationship between the veteran's current tinnitus and his 
military service.  The veteran's service personnel records 
confirm that the veteran served in Korea from February 1951 
to February 1952 as a mortar observer.  The records also show 
that the veteran participated in operations against the enemy 
forces in south and central Korea and earned the Korean 
Service Medal with one star during service.  Thus, the Board 
notes that exposure to military noise is consistent with the 
circumstances and hardships of the veteran's service.  
Nonetheless, the April 1952 examination (release to inactive 
duty) report contains no notations regarding any complaints 
or findings of tinnitus or any related symptoms.  The Board 
also observes that the March 1953 examination report, which 
is dated approximately a year after the veteran's service in 
Korea, also contains no references to tinnitus or any symptom 
thereof.  Although the June 1956 report of medical history 
reveals that the veteran reported "ear, nose, or throat 
trouble," the report contained no notations regarding the 
specific type of problem to which the veteran was referring 
and did not reference his active military service.  The Board 
further notes that the veteran's June 1959 medical 
examination report as well as the corresponding report of 
medical history again include no notations regarding findings 
or complaints of tinnitus or any symptoms thereof.  As the 
aforementioned service medical examinations were conducted 
soon after and in the years immediately following the 
veteran's service in Korea, the Board affords them great 
probative value.  

Additionally, the veteran's private medical records dated 
from 1996 to 2004 include diagnoses and complaints pertaining 
to the veteran's ears, but the private physician did not note 
and the veteran did not indicate that any ear problems were 
related to his active military service at that time.  
Furthermore, the November 2004 VA audiological examination 
report shows that the veteran reported occupational exposure 
to the noise of construction equipment (e.g., hammers) after 
service while working as a carpet and tile installer for 40 
years.  Based on review of the veteran's claims file and 
examination of the veteran, the VA audiologist concluded that 
it was "not as least likely as not" that his current 
tinnitus was related to his military service.  No competent 
medical opinion to the contrary exists in the record.  As 
there is no competent medical evidence that provides a causal 
link between the claimed tinnitus and the veteran's military 
service, service connection is not warranted.       

Service Connection for Cold Injury Residuals, Upper 
Extremities

The veteran contends that he was exposed to extreme cold 
temperatures during his service in Korea and that such 
exposure caused his current hand problems (i.e., sensitivity 
to cold, occasional tingling of the digits of the hands, 
arthritis).  The veteran told the November 2004 cold injury 
examiner that his hands became very cold during the winter 
months spent in Korea.  He reported that the tips of his 
fingers became "somewhat blanched" and there may have been 
some blisters.  He further explained that he did not receive 
any medical treatment in the field for his hands in service.  
The Board notes that the veteran's complaints pertaining to 
his claimed cold injury residuals of the upper extremities 
have been limited to current problems associated with his 
hands.  

The medical evidence clearly shows that the veteran has a 
current hand disability.  The November 2004 VA radiological 
report reveals an impression of amputation of the distal 
phalanx of the third digit on the left hand and right second 
metacarpophalangeal joint space narrowing, which he reported 
was "probably osteoarthritic in nature."  The Board also 
observes that the veteran's private treating physician, Dr. 
J.T., noted that the veteran had some tenderness over the 
proximal and distal interphalangeal joints in both hands and 
some swelling over the metacarpophalangeal joints in April 
2001.  His diagnoses included essential hypertension, 
osteoarthritis rule out early rheumatoid arthritis, and 
hyperuricemia (previous history of gout); however, it is 
unclear to which diagnosis he attributed the veteran's hand 
pain and swelling.  Thus, the Board finds that a current hand 
disability is shown by the evidence.  38 C.F.R. § 3.303 
(2005).
 
Nonetheless, the medical evidence of record does not support 
the veteran's contention that his current hand problems are 
related to his active military service.  The veteran's 
service medical records document no complaints, findings, or 
treatment of any cold related injuries or arthritis during 
service or in the year following separation from active duty.  
While the June 1959 re-enlistment examination report notes 
that the veteran had the first joint of his left middle 
finger amputated in 1957, which is approximately five years 
after his last period of his active military service, the 
veteran does not contend nor does the evidence otherwise 
suggest that the veteran's finger amputation was related to a 
cold injury sustained during his service in Korea or 
otherwise to his active service.  Indeed, the April 1952 
examination (release to inactive duty) report, conducted 
approximately two months after the veteran's service in 
Korea, reveals that the veteran's upper extremities, skin, 
and neurological system were all clinically evaluated as 
normal and contains no references to any complaints or 
findings of a cold injury or arthritis during service.  
Similarly, subsequent examination reports dated in March 
1953, April 1956, June 1956 show that the veteran's upper 
extremities, skin, and neurological system were clinically 
evaluated as normal at those examinations and again include 
no reference to any cold related injuries or arthritis.    

Additionally, the veteran's private medical records dated 
from 1996 to 2004 contain notations pertaining to the 
treatment of the veteran's hands; however, no private 
physician wrote that the veteran's hand problems were related 
to service or that his current arthritis manifested within 
the year following service.  The veteran also did not 
indicate to examiners that any of his hand problems were 
related to his active military service or that his arthritis 
manifested within the year following release from active 
service during the course of his treatment.  Furthermore, the 
record reflects that the veteran underwent a comprehensive 
cold injury protocol examination of the hands in November 
2004.  Based on his review of the claims folder and 
examination of the veteran, the VA cold injury examiner 
concluded that the veteran's complaints as to his hands were 
"less likely as not" consistent with residuals of cold 
exposure during active military service.  No competent 
medical opinion to the contrary exists in the record.  In the 
absence of competent medical evidence showing a nexus between 
the claimed cold injury residuals pertaining to the veteran's 
hands and his active military service or that arthritis 
manifested within a year following separation, the Board has 
no basis on which to award service connected benefits.       

Service Connection for Cold Injury Residuals, Lower 
Extremities

The veteran contends that he was exposed to extreme cold 
temperatures during his service in Korea and that such 
exposure caused his current feet problems (i.e., diminished 
sensation of the toes and forefeet).  The veteran told the 
November 2004 cold injury examiner that his feet became very 
cold while wearing boots during the winter months spent in 
Korea.  He further explained that he did not receive any 
medical treatment in the field for his feet.  The Board notes 
that the veteran's complaints pertaining to his claimed cold 
injury residuals of the lower extremities have been limited 
to current problems associated with his feet.  

The medical evidence clearly shows that the veteran has a 
current foot disability.  The November 2004 VA radiological 
report reveals an impression of bilateral plantar calcaneal 
spurring with mild to moderate osteoarthritic change at the 
left fifth metatarsophalangeal joint. The November 2004 cold 
injury examiner also noted that the veteran had some loss of 
monofilament perception at the sole of the 
metatarsophalangeal joint of both feet and an absent ankle 
reflex for the left foot.  Thus, the Board finds that a 
current disability of the feet is shown by the evidence.  
38 C.F.R. § 3.303 (2005).
 
Nonetheless, the medical evidence of record does not support 
the veteran's contention that his current feet problems are 
related to his active military service.  The veteran's 
service medical records document no complaints, findings, or 
treatment of any cold related injuries or arthritis during 
service or in the year following separation from active duty.  
While the March 1953 report of medical history notes that the 
veteran reported "foot trouble," the veteran did not 
indicate that such trouble was related to a cold injury or 
arthritis.  Indeed, the April 1952 examination (release to 
inactive duty) report, conducted approximately two months 
after the veteran's service in Korea, as well as the March 
1953 medical examination report reveal that the veteran's 
feet, skin, and neurological system were all clinically 
evaluated as normal and contain no references to any 
complaints or findings of a cold injury or arthritis during 
service.  Similarly, subsequent examination reports dated in 
April 1956 and June 1956 show that the veteran's feet, skin, 
and neurological system were clinically evaluated as normal 
at those examinations and again include no reference to any 
cold related injuries or arthritis.    

Additionally, the veteran's private medical records dated 
from 1996 to 2004 contain no notations relating any problems 
with the veteran's feet to include arthritis to his military 
service or to the year following his release from active 
duty.  Furthermore, the record reflects that the veteran 
underwent a comprehensive cold injury protocol examination of 
the feet in November 2004.  Based on his review of the claims 
folder and examination of the veteran, the VA cold injury 
examiner concluded that the veteran's complaints as to his 
feet were "less likely as not" consistent with residuals of 
cold exposure during active military service.  No competent 
medical opinion to the contrary exists in the record.  In the 
absence of competent medical evidence showing a nexus between 
the claimed cold injury residuals pertaining to the veteran's 
feet and his active military service or that arthritis of the 
feet manifested within a year following separation from such 
service, the Board has no basis on which to award service 
connected benefits.  


Based on the foregoing, the Board finds that the 
preponderance of the evidence weighs against the veteran's 
claims for service connection of tinnitus and cold injury 
residuals of the upper and lower extremities.  In reaching 
this conclusion, the Board notes that under the provisions of 
38 U.S.C.A. § 5107(b), the benefit of the doubt is to be 
resolved in the claimant's favor in cases where there is an 
approximate balance of positive and negative evidence in 
regard to a material issue.  As the preponderance of the 
evidence is against the veteran's claims, that doctrine is 
not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER


Service connection for bilateral tinnitus is denied.

Service connection for cold injury residuals, upper 
extremities, is denied.

Service connection for cold injury residuals, lower 
extremities, is denied.  



____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


